Citation Nr: 1225939	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including generalized anxiety disorder, adjustment disorder, and major depressive disorder.

2.  Entitlement to service connection for alcohol dependence as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1974 to August 1979 and he also served over 14 years and 8 months with Reserve components after his active military service.

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part determined that new and material evidence had not been submitted and then denied an application to reopen a claim for service connection for a nervous condition.  In December 2010, the Board found new and material evidence had been received to reconsider the claim, and remanded the claim to VA's Appeals Management Center (hereinafter: AMC) for further development.

The issue of entitlement to service connection for alcohol dependence as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was psychiatrically hospitalized during active service, although he was sound at the time of separation.  

2.  After discharge from active military service in 1979, the Veteran sought mental health treatment as early as 1980.

3.  Uncontroverted medical evidence of record may reasonably be construed as attributing generalized anxiety disorder to active military service.  


CONCLUSION OF LAW

Generalized anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board previously remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's Appeals Management Center (hereinafter: AMC) has complied with all remand orders.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports (STRs) reflect that he was psychiatrically sound at entry into active military service.  In June 1975, he was treated for episodes of passing out.  The report notes that he had injured his head in an auto accident one month earlier, although no further residual of that injury was ever mentioned, except for the later electroencephalogram (EEG) results.  

After the Veteran had an episode of passing out in June 1975, a military examiner found that the Veteran was mentally oriented and neurologically sound.  A report notes that he was nevertheless hospitalized for observation and a possible psychiatric diagnosis.  A June 17, 1975, report notes that two EEGs suggested a central nervous system abnormality; however, the physician also suspected that illicit drugs were involved in the Veteran's ideational and behavorial problems.  Hospital reports note that after a period of observation, the results were entirely within normal limits and no psychiatric diagnosis was forthcoming.  A June 30, 1975, entry reflects that Thorazine(r), 50-mg, intramuscularly, every 4 hours as necessary for agitated behavior, had been administered.  Thorazine(r) is an anti-psychotic drug that is no longer favored as the anti-psychotic of choice.  The discharge diagnosis on July 2, 1975, was "Acute situational reaction of adult life."  

A report of a July 1979 separation examination for discharge from service reflects that the Veteran was psychiatrically sound.  

In October 1981, the Veteran requested service connection for a nervous condition.  He attributed a mood disorder to injuries to his hand received during active service.  In October 1981, the RO granted service connection for residuals of injuries to the left hand, but denied service connection for a nervous condition.  The rating decision reflects that the RO considered only direct service connection for a mood disorder and failed to consider secondary service connection for the claimed nervous disorder.  The Veteran submitted a notice of disagreement (hereinafter: NOD), but failed to submit a substantive appeal after the RO issued a statement of the case (hereinafter: SOC).  

In November 1981, the Veteran submitted medical reports from a university hospital that reflect treatment in November 1980 for an explosive temper and in August 1981 for agitated depression.  

In July 2003, the Veteran requested service connection for anxiety attacks.  The RO obtained VA out-patient treatment reports that note panic disorder in March 2003 and later.  In March 2004, the RO denied service connection for a panic disorder.  

In May 2006, the Veteran applied to reopen his claim, that is, he again requested service connection for a mental disorder.  In June 2006, he reported that he had been hospitalized in the Marine Corps in 1975 or 1976 for six months or more and treated with Thorazine(r) while there.  

The RO denied the claim in December 2006.  

In July 2007, the Veteran requested service connection for paranoid schizophrenia.  He made a similar request in November 2009.  

In December 2008, a VA psychiatrist offered an Axis I diagnosis of adjustment disorder, history of polysubstance abuse, and major depressive disorder; however, the etiology of these was not mentioned.

In November 2010, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that he received Thorazine(r) during active service and then sought psychiatric care after active service in 1980 or 1981.  He also testified that he receives Social Security Administration (SSA) disability benefits because of a mental disorder. 

SSA records reflect that a disability from employment began on March 19, 2001, due to a primary diagnosis of sprains and strains of all types and a secondary diagnosis of affective or mood disorders. 

A January 2011 VA mental disorders compensation examination report reflects Axis I diagnoses of alcohol dependence, in sustained partial remission; generalized anxiety disorder; cocaine dependence, in remission; cannabis dependence, in remission; and, anxiolytic abuse, in that order.  An Axis II diagnosis of personality disorder, not otherwise specified, was also offered.  The VA clinical psychologist offered an etiology opinion that tends to dissociate personality disorder and alcohol dependence from active military service.  Concerning the Veteran's personality disorder and alcohol dependence, the psychologist stated: 

     His current issues are predominantly due to personality disorder symptoms and alcohol dependence, which result in moderate problems in several psychosocial arenas.  These symptoms result in significant problems with interpersonal functioning that impacts social and familial relationships.  Therefore, current problems are at least partially a continuance of those seen during his hospitalization at the Portsmouth Naval Hospital with regards to personality disorder symptoms and alcohol dependence.  These symptoms are not etiologically related to his military service.  

Concerning the diagnosis of generalized anxiety disorder, however, the examining clinical psychologist offered a nexus opinion which may be reasonably interpreted as favorable.  The psychologist stated:

     With regards to symptoms of generalized anxiety disorder, there is not evidence to suggest that these symptoms were present or contributed to [the Veteran's] hospitalization in 1975.  These symptoms do impact his functioning currently, but are as least as likely as not etiologically related to his military service.  

The Board must address the competency, credibility, and probative value of all evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds that the January 2011 medical opinion to be ambiguous.  As such, it does not preponderate against the claim.  Hence, with resolution of doubt in the Veteran's favor, the Board finds that the opinion supports a grant of service connection for generalized anxiety disorder.  The January 2011 VA medical opinion has not been controverted by any medical professional.  While this medical opinion does not fully explain whether the Veteran's generalized anxiety disorder stems from his service-connected hand injury or some other incident of active service, such as his military occupation (anti-tank assaultman and landmine technician), the opinion appears to be based on correct facts and is supported by at least some rationale.  The Board finds the above-mentioned medical opinion persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  38 C.F.R. § 3.159; Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  In Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  The Veteran's testimony of nervous symptoms and treatment during active service and soon after separation must therefore be given some weight.

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for generalized anxiety disorder must therefore be granted.  Service connection for other acquired psychiatric disability, such as adjustment disorder and major depressive disorder, must be denied as those mental diseases were not shown during the January 2011 VA compensation examination.  

Service connection for personality disorder is not available, as a personality disorder is not a disability for VA benefits purposes.  Regulatory authority provides that personality disorders will not be considered as disabilities under terms of the Schedule for Rating Disabilities.  See 38 C.F.R. §§ 4.9, 4.127 (2011).  


ORDER

Service connection for generalized anxiety disorder is granted. 


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court stressed that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  An Axis I diagnosis of alcohol dependence has been offered.  Direct service connection may not be granted for disability or death resulting from abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a) (2011).  However, service connection may be granted for alcohol dependence which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In light of the favorable grant above, the Board finds that the issue of service connection for alcohol dependence as secondary to service-connected disability has been raised by the record, and is part and parcel of the appeal, per Clemons.  However, this matter must be specifically adjudicated by the RO prior to appellate consideration by the Board.

Also, VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should forward the claims files to the VA clinical psychologist who performed the January 2011 VA compensation examination for an addendum opinion.  The psychologist is asked to do the following:

I.  Note a review of the claims files in the report. 

II.  Address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder and/or other service-connected disability (left hand scar) has caused the Veteran's alcohol dependence, or aggravated it, that is, made it more severe or more difficult to control.  

The psychologist should offer a rationale for any conclusion in a legible report.  The Veteran may be re-examined if necessary.  If the specified psychologist is unavailable, a qualified substitute may be used.  

2.  Following the above, the AMC should review all the relevant evidence and adjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


